Citation Nr: 0815781	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  05-26 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of boils. 

2.  Entitlement to service connection for nosebleeds.

3.  Entitlement to service connection for hyperthyroidism.

4.  Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from August 1967 to December 1971.

This appeal arose from a March 2005 rating decision from the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (the RO) which denied the veteran's claims of 
entitlement to service connection for the four disabilities 
listed above.

In January 2008, the veteran presented testimony at a 
personal hearing at the RO which was chaired by the 
undersigned Veterans Law Judge (VLJ).


FINDINGS OF FACT

1.  The veteran was not exposed to asbestos in service.

2.  The veteran currently has no residuals of an in-service 
boil on the thigh and/or nosebleeds.

3.  The veteran has been diagnosed as having a thyroid 
disorder and cardiovascular disease.

4.  A thyroid disorder and cardiovascular disease were not 
present in service or for many years thereafter.



CONCLUSIONS OF LAW

1.  Residuals of a boil were not incurred in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.3.3 (2007).

2.  Nosebleeds were not incurred in service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.3.3 (2007).

3.  A thyroid disorder was not incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).

4.  Cardiovascular disease was not incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
residuals on in-service boils, nosebleeds, hyperthyroidism 
and coronary artery disease.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.
Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007)  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated December 20, 2004, including a request for evidence of 
"a current . . . disability shown by medical evidence; and 
"a relationship between your current disability and an 
injury, disease, or event in military service."   

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
December 2004 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA Medical Centers 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  See the December 20, 2004 
VCAA letter, page 4.  

The VCAA letter also specifically requested of the veteran: 
"If there is any other evidence or information that you think 
will support your claim, please let us know. If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  See the December 2004 VCAA letter, 
page 2.  This request complies with the "give us everything 
you've got" requirement of 38 C.F.R. § 3.159 (b) in that it 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

With respect to the veteran's service connection claims, 
element (1), veteran status, is not at issue.  Moreover, 
elements (4) and (5), degree of disability and effective 
date, are rendered moot via the RO's denial of service 
connection for the veteran's claimed disabilities.  In other 
words, any lack advisement as to those two elements is 
meaningless, because a disability rating and effective date 
were not assigned.  The veteran's claims of entitlement to 
service connection were denied based on elements (2), 
existence of a disability, and (3), connection between the 
veteran's service and the claimed disabilities.  As explained 
above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to those crucial 
elements in the December 2004 VCAA letter.  

Because as discussed below the Board is denying the veteran's 
claims, elements (4) and (5) remain moot.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
veteran's service medical records and private treatment 
records. 
 
The veteran has not been accorded a VA Compensation and 
Pension examination.  Under McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), in initial service connection claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) evidence establishing 
that an event, injury, or disease occurred in service; (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service; and (4) insufficient competent medical evidence on 
file for VA to make a decision on the claim.

As will be discussed below, although service medical records 
document boils and nosebleeds, there is of record no 
competent medical evidence that the veteran currently has any 
residuals of the in-service boils or a disability manifested 
by chronic nosebleeds.  As was discussed above, the veteran 
was informed that he was required to supply such evidence.  
He did not do so.  See 38 U.S.C.A. § 5107(a) 
[it is a claimant's responsibility to support a claim for VA 
benefits].  

There is of record medical evidence that the veteran 
currently has a thyroid disorder and coronary artery disease.  
The record is missing critical evidence of that an event, 
injury, or disease occurred in service, McLendon element (2), 
and the veteran's claims for service connection for the 
thyroid disorder and cardiovascular disease are being denied 
on that basis.  The outcome of these two issues hinges on 
matters other than those which are amenable to VA examination 
and medical opinion.  Specifically, resolution of these 
claims hinge upon whether the veteran had the claimed 
disorders, or injuries which led to same, in service. That 
question cannot be answered via medical examination or 
opinion, but rather on evidence such as the service medical 
records.

In the absence of evidence of in-service disease or injury, 
referral of these issues for an opinion as to etiology would 
in essence place the examining physician in the role of a 
fact finder.  This is the Board's responsibility.  In other 
words, any medical opinion which provided a nexus between the 
veteran's claimed thyroid and cardiovascular disabilities and 
his military service would necessarily be based solely on the 
veteran's uncorroborated assertions regarding what occurred 
in service.  The Court has held on a number of occasions that 
a medical opinion premised upon an unsubstantiated account of 
a claimant is of no probative value. See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].  Obtaining a medical nexus opinion under the 
circumstances presented in this case would be a useless 
exercise.

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus.  Significantly, in this case 
there is no competent medical evidence of residuals of boils 
and a chronic condition manifested by nosebleeds; and no 
objective evidence of the in-service incurrence of thyroid 
and heart disease.

In short, under the circumstances presented in this case, the 
Board has determined that a medical opinion is not necessary 
in the instant case

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has been ably represented by his service organization.  He 
testified at a personal hearing before the undersigned VLJ.   

Accordingly, the Board will proceed to a decision.  

Initial matter - claimed asbestos exposure

The veteran's presentation hinges, to some degree, on his 
contention that he was exposed to asbestos in service.  In 
essence, he contends that his duties in the USAF involved 
delivery of aircraft parts, which according to him were 
"lined with asbestos . . .  it's a possibility that I could 
have inhaled sone of the asbestos . . . ."   The veteran 
specifically mentioned brake linings, fire resistant fabrics, 
gaskets and the like.  See the January 14, 2008 hearing 
transcript, pages 5-6.

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary of VA 
promulgated any regulations in regard to such claims. 
However, VA has issued a circular on asbestos-related 
diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases 
(May 11, 1988) provides guidelines for considering 
compensation claims based on exposure to asbestos.  The 
information and instructions from the DVB Circular have been 
included in a VA Adjudication Procedure Manual, M21-1 (M21- 
1), Part VI, 7.21. 

The Court has held that VA must analyze an appellant's claim 
to entitlement to service connection for asbestosis or 
asbestos-related disabilities under the administrative 
protocols under these guidelines.  See Ennis v. Brown, 4 Vet. 
App, 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 
(1993).  VA Manual M21-1, Part VI, para. 7.21 (October 3, 
1997) provides that inhalation of asbestos fibers can produce 
fibrosis and tumor, most commonly interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
pleural effusion and fibrosis, pleural plaques, mesotheliomas 
of pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  Cancers of the larynx and pharynx, 
as well as the urogenital system (except the prostate) are 
also associated with asbestos exposure.  Thus persons with 
asbestos exposure have increased incidence of bronchial, 
lung, pharyngolaryngeal, gastrointestinal and urogenital 
cancer. 
See M21-1, Part VI, para 7.21(a).

The applicable section of Manual M21-1 also notes that some 
of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  High 
exposure to respirable asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers, 
and this is significant considering that, during World War 
II, U.S. Navy veterans were exposed to chrysotile, amosite, 
and crocidolite that were used extensively in military ship 
construction.  Furthermore, it was revealed that many of 
these shipyard workers had only recently come to medical 
attention because the latent period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of disease.  Also of significance is 
that the exposure to asbestos may be brief (as little as a 
month or two) or indirect (bystander disease). See Department 
of Veterans Affairs, Veteran's Benefits Administration, 
Manual M21-1, Part 6, Chapter 7, Subchapter IV, § 7.21 b.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 (predecessor 
to paragraph 7.21) of VBA Manual M21-1, Part VI, did not 
create a presumption of exposure to asbestos.  Medical nexus 
evidence is required in claims for asbestos related disease 
related to alleged asbestos exposure in service. VA O.G.C. 
Prec. Op. No. 04-00.

In short, with respect to claims involving asbestos exposure, 
VA must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post-service occupational 
or other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease. See M21-1, Part VI, 7.21; DVB Circular 21- 88-8, 
Asbestos-Related Diseases (May 11, 1988).

In this case, in the December 2004 VCAA letter the RO 
requested specific information from the veteran concerning 
his alleged asbestos exposure.  See the December 20, 2004 
VCAA letter, pages 1-2.  The veteran subsequently submitted a 
statement in support of his claim which reiterates that he 
delivered aircraft parts which contained asbestos.

The veteran's DD Form 214 confirms that his specialty in the 
USAF was supply.  His service personnel records note that he 
was a "pick-up & delivery driver".   
The Board thus has no cause for disbelieving that he 
delivered parts to aircraft.   However, the veteran has 
presented no evidence whatsoever that he was exposed to 
asbestos fibers thereby.  The veteran does not claim that he 
himself worked with any of the aircraft parts or material 
which allegedly contained asbestos.  Nor has he indicated 
that any of these materials was damaged.  His service medical 
records do not refer to any asbestos exposure, respiratory or 
pulmonary difficulties.  Nor is there any post-service 
evidence which suggest in-service asbestos exposure.  Indeed, 
the veteran's claimed disabilities are not included in the 
list of disabilities associated with asbestos exposure in 
M21-1, Part VI, para 7.21(a).      

In short, the veteran's contention hat he was exposed to 
asbestos fibers while delivering aircraft parts amounts to 
mere speculation of his part and is not substantiated by any 
objective evidence in the file.  The Board accordingly finds 
that the veteran was not exposed to asbestos in service.  

1.  Entitlement to service connection for residuals of boils. 

2.  Entitlement to service connection for nosebleeds.

Because these two issues involve the application of identical 
law to similar facts, in the interest of economy the Board 
will address then together.

Relevant law and regulations 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Essential to the award of service connection is the first 
Hickson element, existence of a disability.  Without it, 
service connection cannot be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 233, 225 (1992) [noting that service 
connection presupposes a current diagnosis of the claimed 
disability]; see also Chelte v. Brown, 10 Vet. App. 268 
(1997) [observing that a "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection].

Analysis

Concerning Hickson element (2), in-service disease or injury, 
a July 1969 service medical record referred to a boil on the 
right thigh and a June 1971 service medical record referred 
to frequent nose bleeds.  This element has arguably been met.  
The Board further observes, however, that the report of the 
veteran's August 1971 physical examination indicate as to 
both the boils and the nose bleeding "No comp[lications], no 
seq[uelae]. 

To the extent that the veteran has ascribed his nosebleeds to 
asbestos exposure, as has been discussed above the Board has 
found that the evidence does not support a conclusion that 
the veteran was exposed to asbestos in service.

The veteran's post service medical records are utterly devoid 
of any reference to nosebleeds or to any problems related to 
boils (recurrences or scars).  There are of record detailed 
physical examination reports of the veteran by A.D.P., M.D.  
The veteran reported a number of medical problems, but he did 
not mention nosebleeds or boils.  Dr. P. did not himself 
refer to any such problems in his reports.  

With respect to nosebleeds, the veteran himself denied any 
post-service problems:

        Q.     . . . after service, did the nosebleeds continue?

        A.      No, they stopped . . . 

        Q.      Do you have any now?

A.       No, I don't have any at all . . . around the 
'80s I think it stopped.

See the January 14, 2008 hearing transcript, pages 9-10.
With respect to residuals of the in-service boil, the veteran 
testified that he had 
"a sore or something like that, and then it will go away."  
See the hearing transcript, page 3.  

In short, there is no competent medical evidence of any 
current disability related to the in-service nosebleeds and 
boil, and the veteran himself has not indicated that any 
chronic residuals exist.  Because the record contains no 
competent medical evidence establishing the presence of 
either claimed disability, service connection is not 
warranted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection cannot be granted if the claimed 
disability does not exist].  Accordingly, Hickson element (1) 
has not been met, and the claim fails on this basis alone.  

With respect to the remaining Hickson element, medical nexus, 
in the absence of a current disability medical nexus is an 
impossibility.  Indeed, there is of record no medical opinion 
which indicates or even suggests that there exists any 
current disability which is related to the veteran's in-
service boil and nosebleeds.

In conclusion, for reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claims.  The benefits sought on appeal 
are therefore denied. 

3.  Entitlement to service connection for hyperthyroidism.

4.  Entitlement to service connection for coronary artery 
disease.

These two issues will be addressed together.

Relevant law and regulations

The law and regulations generally pertaining to service 
connection have been set forth above and will not be 
repeated.

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including cardiovascular 
disease and endocrinopathies, when such are manifested to a 
compensable degree within the initial post-service year.  
See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a) (2007).

Analysis

With respect to Hickson element (1), Dr. P.'s records show 
diagnoses of "hypothyroidism, status post radioactive 
treatment for hyperthyroidism" as well as cardiovascular 
disease.

Concerning Hickson element (2), in-service disease or injury, 
the Board will separately address disease and injury.

With respect to disease, the veteran's service medical 
records contain no reference to thyroid problems or heart 
disease.  The veteran's August 1971 separation physical 
examination was pertinently negative.  Blood pressure was 
124/80.  
[For VA rating purposes, "hypertension" means that diastolic 
blood pressure is predominately 90 millimeter (mm) or 
greater; "isolated systolic hypertension" means that the 
systolic blood pressure is predominately 160 mm or greater 
with a diastolic blood pressure of less than 90 mm.  See 38 
C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2007).] 

There is also no evidence of cardiovascular disease or 
thyroid problems within the one year presumptive period after 
service or indeed for many years thereafter.  Indeed, in an 
October 2000 report Dr. P. stated that the veteran had no 
evidence of heart disease prior to July 1998.   

With respect to in-service injury, the injury claimed is 
asbestos exposure.  This has been dealt with at some length 
by the Board above.  The Board has found that the veteran's 
contention has not been substantiated by any objective 
evidence.

In short, element (2) has not been satisfied, and the 
veteran's claim fails on that basis.

Turning briefly to the third Hickson element, medical nexus, 
in the absence of in-service disease or injury medical nexus 
is an impossibility.  To the extent that the veteran himself 
believes that his thyroid condition and heart disease are 
related to his military service, it is well-settled that lay 
persons without medical training, such as the veteran, are 
not competent to comment on medical matters such as etiology. 
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  

In summary, elements (2) and (3) are not met.  A 
preponderance of the evidence is against the veteran's 
claims, and the benefits sought on appeal are denied.


ORDER

Entitlement to service connection for residuals of boils is 
denied. 

Entitlement to service connection for nosebleeds is denied.

Entitlement to service connection for hyperthyroidism is 
denied.

Entitlement to service connection for coronary artery disease 
is denied



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


